FILED
AUG 28 2019

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

Clerk, US District Court
District of Montana - Billings

UNITED STATES OF AMERICA,
CR-14-121-BLG-SPW

Plaintiff,

VS. ORDER GRANTING
EARLY TERMINATION OF

CRYSTALYNN ROSE SUPERVISED RELEASE
SHOULDERBLADE,

Defendant.

 

 

On August 22, 2019, Ms. Shoulderblade filed an unopposed motion for early
termination of supervised release. (Doc. 97.) Upon Ms. Shoulderblade’s motion,
and for good cause appearing,

IT IS HEREBY ORDERED Ms. Shoulderblade’s motion is GRANTED.

Her supervised release is terminated as of the date of this Order.
The Clerk of Court shall notify counsel of this Order.
DATED this 2,2 May of August 2019.

SUSAN P. WATTERS
United States District Judge
